Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of iron pictures the same in all material respects as those the subject of Marshall Field & Co. v. United States (45 C. C. P. A. 72, C. A. D. 676), the claim at 22}í percent under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), for articles or wares in chief value of base metal, not specially provided for, was sustained. The merchandise under protest 326777-K, which was entered on or after June 30, 1956, was held dutiable at 21 percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T. D. 54108).